Citation Nr: 0635629	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-33 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for damage to the breathing 
passage and breathing problems.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from October 1943 to May 
1946. 

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  We note that, in July 2005, the 
appellant stated that he sought to appeal only the issue of 
service connection for damage to the breathing passage and 
breathing problems due to radium treatments in service.


FINDINGS OF FACT

1.  Injury to the breathing passage is not shown in service, 
and a disability manifested by breathing problems is not 
shown in service or soon after service discharge.

2.  A hypopharangeal mass and left nasal deviation are shown 
more than 50 years after service separation, and neither 
condition is shown to be due to or the result of radium 
treatment in service.


CONCLUSIONS OF LAW

1.  Damage to the breathing passage and breathing problems 
were not incurred in or aggravated by service, and is not due 
to or the result of radium treatment in service.  U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).

2.  A malignant tumor was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Regarding timing, the Board notes that the United States 
Court of Veteran Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(A) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman,  supra.

The Board finds that the VCAA letter sent to the appellant in 
April 2003 complied with statutory notice requirements as 
outlined above, except as to the disability rating and 
effective date elements which we believe is non-prejudicial 
to the appellant in view of the denial of the claim, as 
discussed below.  This notice was provided prior to the 
initial adjudication of the claim in January 2004 and was 
sufficient to allow the appellant to meaningfully participate 
in the prosecution of his claim, except as to the degree of 
disability and effective date of disability.  The Board finds 
that there was no prejudice to the appellant in this defect 
because he was not deprived of information needed to 
substantiate his claim and, in the end, the weight of the 
evidence is against his claim.  As the benefit sought could 
not be awarded even had there been adequate VCAA as to the 
disability rating and effective date of disability award, 
there simply is no prejudice in this case.

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records were requested although VA was informed that they 
were unavailable as they are fire-related records.  As such, 
the Board is cognizant that, there is a heightened obligation 
to explain findings and conclusions and to carefully consider 
the benefit-of-the-doubt doctrine under 38 U.S.C. § 5107(b).  
Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992); 0 'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Additionally, with 
respect to the duty to assist, VA and all available private 
treatment records have been associated with the claims folder 
and the appellant was afforded a Travel Board Hearing in June 
2006.  We note that, at the appellant's request, the record 
was held open for an additional 60 days following the hearing 
so that the appellant could submit additional medical 
evidence.  To date, no additional evidence has been received.  
In late July 2005, the appellant indicated that he did not 
have additional relevant medical evidence to submit and 
requested that VA process his claim.  There is no indication 
that there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary). 

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided and no additional pertinent 
evidence was submitted.  The claimant has had sufficient 
notice of the type of information needed to support the claim 
and the evidence necessary to complete the application.  
Therefore, the duty to assist and notify as contemplated by 
applicable provisions, including VCAA, has been satisfied.  
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  VA has 
satisfied its duties to notify and to assist the claimant.

II.  Service Connection

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Malignant tumors shall be granted service connection although 
not otherwise established as incurred in or aggravated by 
service if manifested to a compensable degree within one year 
following service in a period of war or following peacetime 
service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a) (2006).

In this case, the appellant contends that he has damage to 
the breathing passage with breathing problems due to radium 
treatments in service.  Sworn testimony in June 2006 reflects 
a history of 4 radium treatments in service, described as 
radium inserted into the nose, for eustachian tube 
dysfunction.  The appellant reported having breathing 
problems since that treatment, but denied having received any 
in-service treatment for breathing difficulties.  At this 
time, the appellant complained of left nasal blockage that 
made breathing especially difficult when lying on his left 
side.

In support of his claim, the appellant submitted copies of 
pilot and crew member physical record cards.  Radium 
treatment is noted with four dates in 1945.  Also, VA 
received numerous private medical records dated from 1995 to 
2005 in support of the claim.  These records show that the 
appellant was diagnosed with emphysema, chronic obstructive 
pulmonary disease, and acute bronchitis.  These records also 
show that the appellant was seen for a hypopharangeal mass in 
the throat, diagnosed as squamous cell carcinoma, in June 
2004.  In July 2004, he reported a history of radium exposure 
to his nasopharynx in service for eustachian tube 
dysfunction.  It was noted that the appellant was an ex-
smoker.  At this time, the appellant denied difficulty with 
swallowing or breathing.

VA treatment records dated June to December 2004 were also 
obtained.  A June 2004 treatment entry shows complaints of 
difficulty breathing through the left nostril.  He reported 
difficulty breathing through the left nostril "as long as he 
can remember," and he reported radium treatment to the nose 
in service.  He denied nasal trauma, discharge or pain.  He 
also complained of productive cough and discomfort during 
swallowing.  Rhinoscopy revealed a leftward deviated nasal 
septum.  The impression was oropharyngeal mass, radium 
exposure in nasal cavity, and deviated nasal septum.

In weighing the appellant's statements and treatment records, 
the Board concludes that the preponderance of the evidence is 
against service connection for damage to the breathing 
passage and breathing problems.  First, an injury or disease 
of the nasal passage is not shown in service and a disability 
manifested by breathing problems is not shown in service or 
soon after service discharge.  Second, a current disability 
of the nasal passage related to service is not shown.  The 
evidence of record shows a diagnosis for deviated nasal 
septum and treatment for a hypopharangeal mass (squamous cell 
carcinoma).  However, competent evidence has not been 
presented relating these conditions to service, including 
radium treatment in service.  Furthermore, nothing in the 
record suggests the presence of the malignancy prior to 2004.  
Theappellant is not competent to provide a medical opinion as 
to the cause of his breathing problems, deviated nasal 
septum, or the hypopharangeal mass.  Bostain v. West, 11 
Vet.App. 12, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet.App. 492 (1992); see also, Routen v. Brown, 10 Vet.App. 
183, 196 (19997)("a layperson is generally not capable of 
opining on matters requiring medical knowledge.").  While 
the appellant has seen numerous medical providers, none has 
expressed an opinion on the etiology of either deviated nasal 
septum or the hypopharangeal mass.  Furthermore, competent 
evidence has not been presented showing a relationship 
between the appellant's current complaints of breathing 
problems and radium treatment in service.  Therefore, the 
claim is denied.

The veteran has stated or implied that he has had breathing 
problems since service or as long as he could remember.  The 
appellant has attempted to link impairment of the septum, 
COPD and a malignant mass to service.  However, his 
statements are remarkably non-specific and do not establish 
continuity of symptomatology.  Under such circumstances, 
neither a VA examination nor a VA opinion is required.  
Duenas v. Principi, 18 Vet. App. 512 (2004).

Absent a relative balance of the evidence, the evidence is 
not in equipoise and the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for damage to the breathing passage with 
breathing problems is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


